Citation Nr: 0119034	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  93-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to October 
1990.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in August 1993, March 1995, May 1996, and July 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A heart disease is not shown by the evidence of record.  

3.  The veteran's right knee disability is manifested by 
complaints of pain without evidence of limitation of motion, 
instability or recurrent subluxation.  

4.  The veteran's left knee disability is manifested by 
complaints of pain without evidence of limitation of motion, 
instability or recurrent subluxation.  

5.  The veteran's low back disability is manifested by pain 
on motion.  


CONCLUSIONS OF LAW

1.  A heart disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for an initial rating in excess of 10 
percent for right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000).

3.  The criteria for an initial rating in excess of 10 
percent for left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000).

4.  The criteria for an initial rating in excess of 10 
percent for low back disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and supplemental statements of the case informing 
her of the medical evidence necessary for allowance of her 
claims.  VA and private outpatient treatment records have 
been obtained, and VA medical examinations have been 
conducted.  The Board notes that in May 1994, the RO 
requested clinical records from Park Medical Center; however, 
no reply was received.  In written correspondence to the 
veteran dated in December 1997, the RO requested that the 
veteran provide another release of information form for 
records from Park Medical Center.  In a January 1998 
statement, the veteran replied that "Medical records from 
Park Medical Center are already a part of my claim folder."  
In a letter to the veteran dated in June 1999, the RO 
notified the veteran that there were no records from Park 
Medical Center in her claims folder and requested that she 
complete and return a release of information form for such 
records.  The letter indicated that the evidence should be 
submitted as soon as possible, preferably within 60 days, or 
at the latest, one year from the date of that letter.  No 
response was received from the veteran.  The Board notes that 
the duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, she cannot passively wait 
for it in those circumstances where she may or should have 
evidence that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The Board 
finds that the facts relevant to the issues on appeal have 
been developed to the extent possible, and that the statutory 
obligation of VA to assist the veteran in the development of 
her claims has been satisfied.  As such, the Board finds that 
further development and further expending of VA resources is 
not warranted.  

In regard to the veteran's representative's request for new 
VA examinations, the Board notes that there has been no 
allegation that the veteran's disabilities have increased in 
severity since the October 1996 examinations.  38 C.F.R. § 
3.327(a) provides that reexaminations will be requested 
whenever VA determines there is a need to verify either the 
continued existence or the current severity of a disability.  
However, in the absence of assertions or evidence that the 
disability has undergone an increase in severity since the 
time of the last examination, the Board is not required, 
pursuant to its duty to assist to remand solely because of 
the passage of time since the preparation of an otherwise 
adequate examination report.  See VAOPGCPREC 11-95 (1995); 
Voerth v. West, 13 Vet.App. 117, 123 (1999). 


I.  Service Connection

Factual Background

The service medical records are negative for any complaint, 
treatment or diagnosis of a heart condition.  The records do 
show that in December 1984 the veteran was found to have a 
functional heart murmur.  No click or rub was noted.  In 
November 1986, she was evaluated for reports of chest pains 
and weakness following dental treatment.  It was indicated 
that a heart murmur was noted two years prior.  There was no 
cardiac history, respiratory failure or exercise intolerance.  
An electrocardiogram was normal.  The diagnosis was benign 
flow murmur.  No further evaluation was recommended.   

VA examination in December 1990 noted no complaint or 
abnormal findings regarding the cardiovascular system.  

In July 1991, the veteran testified that she was first 
diagnosed with a heart murmur in service, that she was told 
she would not need any medication and that her activities 
were not restricted.  She stated that she occasionally has 
sharp pain under her breastbone.  She indicated that she had 
been diagnosed as having a heart murmur since service, but 
was told that it was nothing serious at present.  See July 
1991 hearing transcript.  

On VA heart examination in December 1996, the veteran 
complained of sharp chest pain, primarily in the precordial 
area lasting about 10 minutes, sometimes at rest, but mostly 
with exercise.  The chest discomfort usually went away with 
resting.  She indicated that she exercised twice a week 
moderately.  She stated that the chest discomfort was 
accompanied by a feeling of numbness in both arms with no 
diaphoresis or palpitation.  Occasionally, she experienced 
light-headedness with chest pain.  She denied having any 
history of syncopal episodes outside the picture of chest 
discomfort.  She never had any syncope, palpitation, leg 
swelling, paroxysmal nocturnal dyspnea or orthopnea.  Her 
body weight had increased since she left the service.  Her 
coronary artery disease risk factors included elevated 
cholesterol.  She had no family history of coronary artery 
disease, hypertension, smoking or alcohol abuse.  

Objective findings noted that the veteran was moderately 
obese with a body weight of 207 pounds.  Sitting blood 
pressure was 125/66 with a heart rate of 75 and regular.  
Cardiac examination revealed normal S1 and S2 with no S3 or 
S4.  A Grade I/VI systolic ejection murmur was best heard in 
the left sternal border with no radiation.  No precordial run 
was present and respiratory maneuvers revealed normal 
splitting of S2.  There was no pedal edema present.  The 
examiner concluded that the veteran had a functional murmur 
of no clinical significance.  She needed no medical therapy 
for her functional murmur.  The examiner indicated that the 
condition by no means limited her exercise.  An addendum to 
the examination report reflects that an exercise thallium 
test was conducted in December 1996.  The electrocardiogram 
portion was unremarkable but the thallium portion was 
suggestive of exercise-induced myocardial ischemia involving 
a small, proximal portion of the anterior wall.  The examiner 
reiterated the conclusion that the veteran had a functional 
cardiac murmur of no clinical significance.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Under 38 C.F.R. § 3.303(a), pertaining to principles relating 
to service connection, service connection means that the 
facts shown by the evidence, established that a particular 
disease or injury resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or through the application of 
statutory presumptions.  Service connection will also be 
granted either when the disorder is shown to be chronic in 
service or when the veteran can show continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).  

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded claim requirement, a veteran must still 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the present case, there is no medical evidence of record 
which tends to establish the existence of a current heart 
disease.  The October 1996 VA examination found that the 
veteran had a functional heart murmur of no clinical 
significance.  It was further noted that her activities were 
not limited in any way.  While the veteran maintains that she 
has a heart disease that was incurred during her military 
service, the Board notes that questions of medical diagnosis 
or causation require the expertise of a medical professional.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).  There is no evidence that the veteran has the 
medical background sufficient to render such an opinion.

As such, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is 
not in approximate balance with respect to any material 
point, there is no doubt to be resolved in the veteran's 
favor and her claim for service connection for a heart 
disease must therefore be denied.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

II.  Increased Rating

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

On VA examination in December 1990, the veteran complained of 
leg and knee pain and swelling as well as back pain.  
Physical examination revealed that the veteran's gait was 
normal.  Range of motion of the lumbar spine was flexion to 
100 degrees, extension to 40 degrees, lateral flexion to 40 
degrees and rotation to 40 degrees.  She was able to squat 
completely.  Heel and toe walking was intact.  Deep tendon 
reflexes were present, equal, and active, bilaterally, both 
at the knees and at the ankles.  There was no sensory loss in 
the legs.  Straight leg raising was negative to 90 degrees 
bilaterally.  Range of motion of the knees was 0 to 120 
degrees bilaterally.  This was indicated to be primarily 
limited due to the veteran's obesity.  There was no crepitus, 
effusion or inflammation noted.  Drawer sign was negative and 
a mild bilateral medial collateral ligament laxity was 
observed.  X-rays of the knees revealed minimal narrowing of 
the left knee joint space.  X-rays of the lumbar spine 
revealed spondylolysis of L4.  The diagnoses were arthralgia 
of the knees with bilateral mild medial collateral ligament 
laxity and minimal degenerative joint disease and history of 
lumbar strain with spondylolysis of L4.  

In a February 1991 rating decision, the RO granted service 
connection for chronic patella femoral pain of the right 
knee, chronic patella femoral pain of the left knee and 
residual back pain; each evaluated as 10 percent disabling 
from October 31, 1990.  

In July 1991, the veteran testified that she had back pain 
mostly when sitting still.  She also reported daily swelling 
in her legs and sharp pains that sometimes felt like burning 
sensations in her knee.  She took Indocin and Darvon for 
pain.  She indicated that the pain sometimes wakes her up.  
She stated that she can only walk two blocks before the pain 
starts.  See July 1991 hearing transcript.  

In a July 1996 statement Dr. W. L. reported treating the 
veteran for synovitis of both knees with early degenerative 
arthritis, thrombophlebitis of the legs, and chronic low back 
pain.  It was indicated that the veteran continued to have 
signs and symptoms of the conditions and was advised to lose 
weight.  

The veteran was afforded a VA spine examination on October 
23, 1996.  At that time, she denied having any current back 
problems but indicated that sometimes when standing she got 
pressure sensations at points on her flanks, not at the low 
back.  Regarding the knees, she indicated that the sides of 
both legs, medially and laterally, felt abnormal to her.  She 
also reported swelling bilaterally usually in the latter part 
of the day.  She denied any instability, locking or giving 
way.  She also denied any evidence of night pain, effusion or 
swelling.  The ankles and feet had no complaints of numbness, 
tingling or dysfunction.  

Physical examination revealed a normal gait.  Examination of 
the lumbar spine revealed range of motion as follows:  
flexion to 110 degrees; right lateral bending to 42 degrees; 
left lateral bending to 45 degrees; rotation to 27 degrees 
bilaterally; and extension to 20 degrees.  There was a 
negative Trendelenburg sign and negative straight leg raising 
test bilaterally at 90 degrees.  There was a negative 
Lasegue's and Patrick's examination.  The sacroiliac joint 
was normal.  Examination of the paraspinal muscles was 
normal.  Examination of the knees showed no effusion or 
synovial thickening.  Range of motion was 0 to 140 degrees 
bilaterally with no anterior, posterior, medial, lateral or 
rotatory instability.  There was negative Lachman, lateral 
pivot/shift, and McMurray's.  She had an apprehension sign in 
both patellae, a slight patellofemoral grate without 
apprehension on the left.  The Colopy sign was positive on 
the right and left.  Sensation in the lower extremities was 
normal.  X-rays of the lumbar spine showed five lumbar 
vertebrae, normal resting curvature, a Grade I 
spondylolisthesis of an elastic type at L4 over L5.  X-rays 
of the knees revealed no patellofemoral abnormalities.  The 
examiner opined that the veteran had evidence of minimal 
patellofemoral disease bilaterally and evidence of L4 over 
L5, Grade I spondylolisthesis of a traction type.  

VA outpatient treatment records from 1996 to 1998 reflect 
treatment for low back and knee pain.  The records show that 
the veteran sustained a work-related back injury in April 
1997 and began physical therapy for her low back in July 
1997.  In August 1997, it was noted that she had been seen 18 
times in the previous two months for low back pain.  In 
February 1998, she complained of a stabbing pain in the back 
of the left knee that radiated down the leg.  She also 
reported having back pain symptoms the past two days.  The 
impression was chronic back pain with acute exacerbation.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

A.  Right and Left Knee

The veteran's right and left knee disabilities are currently 
rated as 10 percent disabling under Diagnostic Code 5257 for 
slight impairment of the knee as measured by the degree of 
recurrent subluxation or lateral instability.  A 20 percent 
rating requires moderate impairment of the knee; a 30 percent 
rating requires severe impairment of a knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Limitation of knee flexion to 30 degrees warrants a 20 
percent rating; flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of knee extension to 15 degrees warrants a 20 
percent rating; limitation to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal range of motion of the knee is 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
right and left knee disabilities at issue.  On VA examination 
in December 1990, range of motion of the knees was 0 to 120 
degrees.  VA examination in October 1996 showed that she had 
full range of motion in both knees.  Based on the above, it 
is clear that limitation of motion of the veteran's knees 
does not meet the criteria for a rating in excess of 10 
percent under Diagnostic Codes 5260 or 5261.  Nor does the 
evidence reveal moderate or severe recurrent subluxation or 
lateral instability of the knees necessary for a higher 
rating under Diagnostic Code 5257.  The December 1990 VA 
found only mild collateral ligament laxity while the October 
1996 found no instability at all.  

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In this case, while the veteran reported having pain as well 
as swelling, the December 1990 and October 1996 VA 
examinations found no evidence of weakened movement, excess 
fatigability, or incoordination of the knee.  There was also 
no functional limitations appreciated.  Thus, the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provision of 38 
C.F.R. § 4.7, an evaluation in excess of 10 percent is not 
warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for increased compensation, 
the reasonable doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

B.  Low Back

The veteran's low back disability is currently rated as 10 
percent disabling under Diagnostic Code 5295 for a 
lumbosacral strain with characteristic pain on motion. A 20 
percent rating requires a lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent rating requires severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 20 percent rating requires moderate 
limitation of motion, and a 40 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 20 percent rating applies if the symptoms are 
moderate, with recurring attacks.  A 40 percent rating 
applies if the symptoms are severe, with recurring attacks 
and intermittent relief.  A 60 percent rating applies if the 
symptoms are pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

When considering the disability under the criteria for 
lumbosacral strain, the Board does not find evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  The December 1990 and October 1996 VA 
examinations showed that the veteran had full range of 
lateral motion with no specific findings of muscle spasm.  In 
view of this evidence, the Board finds no basis for the 
assignment of a rating greater than 10 percent under the 
criteria for lumbosacral strain.  

Alternatively, when evaluating the veteran's low back 
disability under the criteria for limitation of motion and 
intervertebral disc syndrome, the Board notes that the 
veteran had full range of motion of her low back on VA 
examinations in December 1990 and October 1996.  In addition, 
neither examination contained any findings that the veteran 
suffers from any neurological deficit as a result of the low 
back disability.  The December 1990 examination revealed that 
there was no sensory loss in the legs while clinical 
evaluation in October 1996 noted negative Trendelenburg, 
Lasegue and Patrick tests.  Straight leg raising tests during 
both examinations was negative.  Therefore, a 20 percent 
rating is not warranted under Diagnostic Codes 5292 or 5293.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, while the veteran complains of pain in 
the low back the evidence shows that she has full range of 
motion of the lumbar spine.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  In so deciding, the Board notes that 
treatment received by the veteran for low back pain in 1997 
and 1998 was the result of a work-related injury sustained in 
April 1997 and not the result of her service-connected low 
back disability.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


ORDER

Entitlement to service connection for a heart disease is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability is denied. 

Entitlement to an initial rating in excess of 10 percent for 
a low back disability is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

